 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Douglas Bauman,                                           Case No.: 2:18-cv-00109-JAD-VCF

 4             Plaintiff
                                                           Order directing plaintiff to update his
 5 v.                                                      mailing address and denying in forma
                                                               pauperis application as moot
 6 Nevada Department of Corrections, et al.,

 7             Defendants

 8            Plaintiff Douglas Bauman brings this civil-rights action under 42 U.S.C. § 1983 based on

 9 events that he claims occurred during his incarceration at Nevada’s Southern Desert Correctional

10 Center (SDCC). Bauman lists SDCC as his mailing address, but according to the Nevada

11 Department of Corrections inmate database, Bauman is no longer incarcerated. Under Nevada

12 Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

13 notification of any change of mailing address . . . .” I therefore order Bauman to provide the

14 court his updated mailing address by February 15, 2019. Failure to submit the updated address

15 by this date will result in dismissal of this case without prejudice.1

16            I also deny Bauman’s pending application to proceed in forma pauperis2 as moot because

17 he submitted the forms designated for presently incarcerated plaintiffs, and he is no longer

18 incarcerated. If Bauman timely updates his mailing address, I will issue a separate order

19 directing the Clerk of Court to mail him the correct forms and ordering Bauman to return the

20 completed forms by a specified date. Alternatively, Bauman can pay the full $400 filing fee.

21 Accordingly,

22

23   1
         L.R. IA 3-1.
     2
         ECF No. 1.
 1         IT IS HEREBY ORDERED that Bauman must file a written notice with the court

 2 providing his updated mailing address by February 15, 2019. Failure to submit the updated

 3 address by this date will result in dismissal of this case without prejudice.

 4         IT IS FURTHER ORDERED that Bauman’s application to proceed in forma pauperis

 5 [ECF No. 1] is DENIED as MOOT. If Bauman timely updates his mailing address, I will issue

 6 a separate order directing the Clerk of Court to mail him the correct forms and ordering Bauman

 7 to return the completed forms by a specified date.

 8         Dated: January 15, 2019

 9                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
